DETAILED ACTION
This is a Final Office action is in response to communications filed on July 25th, 2022.Claims 23-27, 30-34, and 37-41 is/are amended. Claims 23-43 are pending. These claims have been entered and considered.
Priority
This application is a continuation of U.S. Patent Application No. 13/841,433, which was filed on March 15, 2013, which claims the benefit of U.S. Provisional Application No. 61/702,431, filed September 18, 2012, the entirety of each which is hereby incorporated by reference herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.).
The claims were amended to include the following limitations:
	Claims 23, 30, and 37 recite the phrase “accessing, via the processor from a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold; determining, based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence.” This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Examiner cannot find any discussion/disclosure in regards to how the method/apparatus is accessing a frequency correlation data construct to determine the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification or equivalent in the specification. Additionally, the applicant’s specification at 0034-0036, doesn’t provide any algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP § 2161.01(I).
	Applicant is encouraged to identify the relevant portions of the disclosure that support this limitation. In other words, the disclosure does not support this particular embodiment, and this limitation is unsupported new matter. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph.”
	Each of the dependent claims inherit this deficiency. 
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
	Step 1: Claims 23-29 is/are drawn to a method (i.e., a process), claims 30-36 is/are drawn to computer-readable storage medium (i.e., a manufacture), and claims 37-43 is/are drawn to an apparatus (i.e., a manufacture). As such, claims 23-43 is/are drawn to one of the statutory categories of invention (Step 1: YES).
	Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Representative Claim 1: A method comprising: 
	accessing, via a processor and from a historical data database, each of one or more promotions included in a previously-sent electronic correspondence; 
	accessing, via the processor from a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence; 
	comparing, via the processor, taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence; 
	determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification; 
	determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted; 
	accessing, via the processor from a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold; 
	determining, based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence; 
	generating, via the processor, the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion; 
	and transmitting the subsequent electronic correspondence.
	(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted, accessing a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold, determining, based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion,	and transmitting the subsequent electronic correspondence (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 24-29, 31-36, and 38-43 further narrow the abstract idea by determining that the elapsed time meets the predetermined taxonomy classification frequency threshold, wherein removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication is in response to determining that the elapsed time fails to meet the predetermined taxonomy classification frequency threshold, wherein the predetermined taxonomy classification frequency threshold is dependent on a category or subcategory of the same taxonomy classification, wherein comparing the taxonomy classification comprises determining whether one or both of a category and a subcategory of the at least one of the promotions in the previously-sent electronic correspondence is identical as one or both of the category and the subcategory of the at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, in response to determining that the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have the same taxonomy classification, removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion, wherein the subsequent electronic correspondence includes N number of positions for promotions, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Independent claim(s) 30 and 37 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 23 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The requirement to execute the claimed steps/functions using a processor, memory, etc. (Claim 23, 30, and 37) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of applying via a processor, memory, etc.  (Independent Claim(s) 23, 30, and 37, and dependent claims 24-29, 31-36, and 38-43) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., accessing, comparing, determining, generating, and transmitting, etc. steps performed by a processor, memory, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a historical data database, each of one or more promotions included in a previously-sent electronic correspondence, accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted, accessing a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold, determining, based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion,	and transmitting the subsequent electronic correspondence (Claim(s) 23, 30, and 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to accessing a historical data database, accessing a promotion programs database, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining an elapsed time, accessing a frequency correlation data construct, remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, and transmitting the subsequent electronic correspondence would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claims 24-29, 31-36, and 38-43 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
	Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 23, 30, and 37, and dependent claims 24-29, 31-36, and 38-43 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of accessing a historical data database, accessing a promotion programs database, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining an elapsed time, accessing a frequency correlation data construct, remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, and transmitting the subsequent electronic correspondence (Claim(s) 23, 30, and 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. accessing a historical data database, accessing a promotion programs database, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining an elapsed time, accessing a frequency correlation data construct, remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, and transmitting the subsequent electronic correspondence is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0141] acknowledges that “Data identifying promotions that have been presented to the consumer as search results via the webpage communication channel may be accessed from one or more of the databases 110, 112, 114, 116 or a repository of deals as described above ...” The applicant’s disclosure [0162], discloses the  Fig. 6 illustrates a general computer system 600, programmable to be a specific computer system 600, which can represent any server, computer or component, such as consumer 1 (124), consumer N (126), merchant 1 (118), merchant M (120), and promotion offering system 102. The computer system 600 may include an ordered listing of a set of instructions 602 that may be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions disclosed herein to perform the steps of accessing consumer data and promotion data to transmit content (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 24-29, 31-36, and 38-43 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 23-43 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20100318407 by (“Leff”) in further view of U.S Pub. 20110173072 by (“Ross”) in further view of 20060253468 by (“Ramsay”).
Regarding claims 23, 30, and 37, Leff teaches, method comprising: accessing, via a processor and from a historical data database, each of one or more promotions included in a previously-sent electronic correspondence (“a system running specialized software that interacts with a consumer visitor to the system's web site or a consumer accessing an email note or personalized electronic message sent by the system” and “individualized offers provided by the system may be chosen by the system based one or more factors including, demographic information about the consumer, geographic information about the user, offer using history of the user, offer viewing history of the consumer, and other factors”) (0031 and 0038); 
accessing, via the processor from a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence (“The email note may include personalized offers, personalized merchant list, both or either. The email note may include a single personalized offer or multiple personalized offers. The email note may include a single merchant or list multiple merchants. The consumer receives the individualized merchant list and individualized offers, as shown in block 214, and the consumer makes a selection, as shown in block 216. The flow of actions continues based on the user selection. The flow of actions mat continue at blocks 226 or 230 as described above depending on whether the consumer selects an offer or a merchant specified in the email note body” and “The cooperative email component of the personalized coupon system combines and presents multiple offers and businesses across categories into a single email using company names, logos and offers that are customized for the recipient consumer based on the consumer's individual behavior, the consumer's community's behavior (based on "hotness" factor) and the newest businesses who have recently joined the program that are geographically located in their community. The email is sent on a regular basis, such as, for example, every other week, so that the email and the offers are on the top of the minds of consumers) (0045 and 0092);
comparing, via the processor, taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence (“offers are based on the consumer's past behavior of viewing, clicking, obtaining or printing and redeeming offers, as well as the interrelation of these behaviors and non-actions, and the geographic location of the consumer. As used herein, non-action, includes, when on a web page or via email or other communication, a consumer takes one action and not a subsequent action, such as viewing a merchant's advertisement and then not clicking on an offer, or clicking on an offer and then not obtaining it or printing it, or printing or obtaining an offer and then not redeeming it.”) (0046, 0035) and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence (“Based on the business rule to advance after the behavior event of printing a first time, the system functions so that after a consumer prints offer #1, the system advances/progresses to the next offer for that particular consumer from that merchant advertiser to display or deliver offer #2 from that merchant advertiser to that particular consumer. In this scenario, the system makes offer #1 no longer available to this consumer. The system progresses through the remainder of the offers in similar fashion, replacing the current offer with the next offer”) (0061, 0092-0095, 0086, Fig. 4);
determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification (“The offers included in the offer list may be selected by the system based on progressive and regressive rules. When offers are redeemed, the system receives notification of offer redemption. The offer list and personalized electronic communications to the consumer may include offers based on prior activities of the consumer which are tracked by the system. The offer list and personalized electronic communications may include offers based on the activities of other consumers having similar geography and/or demographic information to the consumer. The activities may include viewing, selecting, obtaining, printing and redeeming offers from merchants. Behavior tracking information, maps and graphics may be provided to merchants so that they may understand the success of offers” and “a coupon from a first restaurant often use a coupon at a second restaurant, when a similar consumer visits the first restaurant, the system may process this information and subsequently prominently display the second restaurant to the consumer on the personalized coupon system web site”) (Abstract and 0038, 0052, 0062-0066, Fig. 4);
determining an elapsed time (“example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser”) (0065), wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted (“system can be set to automatically regress to a previous offer in an offer set when a current offer has not been used for some period of time, such as, for example, since the last offer was printed by or delivered for a particular consumer. So if regression is turned on for the offer set example above (in addition to the business rule of progression immediately on print) and is set for the behavior of non-printing for 60 days, if a user prints offer #1 and then prints offer #2 within 60 days, and then offer #3 within 60 days, but does not print offer #4 within sixty days from when offer #3 was printed, the system will regress to make the previous offer (offer #3) available electronically for printing or similar delivery” and “the system storing tracking information, including the consumer ID, an associated action or behavior code, and a time and date of the occurrence of the action. More specific information may be included in the tracking information, such as the specific offer viewed, obtained, printed or redeemed, or the kind of offer viewed, obtained, printed or redeemed. Additional information may also be stored as part of the tracking information, including a web page view time, the time from email distribution to web site visit resulting from an email link traversal, and others”) (0065 and 0052, 0045, 0061-0067);
accessing, via the processor from a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold (Applicant’s specification doesn’t provide enough detail on how the frequency correlation data construct by predetermining distinct taxonomy classification frequency, i.e. Examiner interprets that constructing multiple promotional email to categorize based on personalization integration component that tracks each consumer behavior and generates promotional offer based user interest on categories) (“The personalization integration component tracks each consumer's behavior including offers viewed, clicked on, tapped on or otherwise selected or activated, printed and redeemed. The personalization integration component captures the time at which and the time frame between which these actions are taken. With this information about the behavior for consumers, the personalization integration component creates a file that may be integrated with an application programming interface to be uploaded into an email system or email service provider, so that with the accompanying template used within the email system, the file can be read to generate a unique email message for each recipient based on the consumer's past behavior”) (0103, 0052, 0061-0067);
and transmitting the subsequent electronic correspondence (“the system may send an individualized merchant list and individualized offers to the consumer, as shown in block 212. These may be sent as and referred to as a personalized electronic message”) (0044).
Leff doesn’t specifically disclose, determining based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions contemplated having same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence, however Ramsey discloses, determining based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification (i.e. frequency of offer sent is associated with times a marketing content is offer) (“a maximum number of offerings for a marketing event (e.g., how many times a marketing event is offered to a candidate), timing between offers, etc. Execution costs comprise costs associated with using each of the channels in the channels database structure 18”) (0024), to remove the at least one of the multiple promotions contemplated having same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence (“The comparison tool 7 will compare the final ranking list of the optimized and sorted marketing events for the candidate to marketing offers from the database structure 12 to locate any similarities (i.e., similar classifications) between marketing offers within the optimized and sorted marketing events from final ranking list and the marketing offers from the database structure 12. Similarities (i.e., similar classifications) may comprise, inter alia, a same marketing offer, marketing offers within a same category (e.g., a marketing offer from the optimized and sorted marketing events comprises an offer for a home equity loan and a marketing offer from the database structure 12 comprises a home equity line of credit), marketing offer product type (e.g., a marketing offer from the optimized and sorted marketing events comprises camping equipment and a marketing offer from the database structure 12 comprises camping equipment), promotional incentives, timing, etc. The comparison tool 7 may use the assigned classifications associated with the marketing events and the assigned classifications associated the marketing offers to compare each marketing offer to each marketing event. Upon finding any similarities (e.g., similar offers) between the marketing offers within the optimized and sorted marketing events from final ranking list and the marketing offers from the database structure 12, the comparison tool 7 extracts the similar marketing offers from the database structure 12 … the optimization tool 8B may remove any of the optimized and sorted marketing events comprising any of the similar offers to the marketing offers so that the candidate does not receive duplicate offers. Additionally, any finds which would have been used for the removed marketing events may be re-allocated to another marketing event for the same candidate”) (0039).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify accessing a historical data database and a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted, accessing a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold and transmitting the subsequent electronic correspondence, as disclosed by Leff, determining based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions contemplated having same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence, as taught by Ramsey for the purpose to optimize and sort marketing events to users using any combination of the value scores, response probability scores, and ranking scores.
Leff doesn’t specifically disclose, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, however Ross discloses, generating, via the processor, the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion (“a campaign manager can, for example, create, edit, and delete store locations and can create and deploy promotions which can include, but are not limited to, a promotion type, a task related to a geographic area for a promotion; a promotion publication date; and group segmentation information such as, but not limited to, age, sex, location, to name a few. Further, a campaign manager can create, edit, and delete promotions input item identification information, such as, but not limited to a Universal Product Code number; generate optical machine-readable data such as, but not limited to, a barcode; define a percentage off; define a dollar amount off; and define a free item located at a store or sent to a location, to name a few”) (0112, Fig. 16A-B).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify accessing a historical data database and a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence and transmitting the subsequent electronic correspondence, as disclosed by Leff, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, as taught by Ross for the purpose to determine when new promotions can be made available since the user has last viewed the list of promotions and depicts the number of new promotions.

Regarding claims 24, 31, and 38, Leff teaches, determining that the elapsed time meets the predetermined taxonomy classification frequency threshold (i.e. cooperative email component provide consumers with categories of businesses offers and further the cooperative components customizes offers based on users responses and how often consumer receives the offer from same categories) (“cooperative email component to merchant advertisers is that businesses receive incidental tangential exposure to consumers when a consumer views the co-operative email for a separate specific reason or category of interest and sees nearby listings and offers for other categories of business. For example, a consumer may be looking at restaurants and see offers for rain gutter repairs, which the consumer had no specific reason for viewing at the time … email sent by the cooperative email component is customized for the consumer based on the consumer's behavior, the email message highlights the businesses that the consumers have either used before and/or those businesses that are located geographically closest to them. When a consumer clicks and/or prints and uses an offer from a particular merchant advertiser, that merchant advertiser is highlighted for them within the consumer's individualized email. In this way, the email message provides the service of reminding the consumer of what merchant advertisers they have considered and/or used or visited previously”) (0096-0099, 0065-0066).

Regarding claims 25, 32, and 39, Leff teaches, wherein removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication is in response to determining that the elapsed time fails to meet the predetermined taxonomy classification frequency threshold (“This kind of rule defines when the system regresses to a previous offer in a particular merchant advertiser's set of offers after the current offer has not been printed by the consumer over a defined period of time, after the current offer has not been clicked on or tapped by the consumer after a defined period of time, or after some other action has not been taken by the consumer. The time periods may be merchant advertiser defined and/or system defined. An example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser. This is an example of application of a business rule for non-behavior, in this case "not printing" for a period of time, such as, for example, one week, two weeks, one month, etc. While the system may automatically progress through an offer set based on a consumer action such as printing or other offer delivery according to a progression rule, the system may also automatically regress based on business rules) (0065-0067, Abstract).

Regarding claims 26, 33, and 40, Leff teaches, wherein the predetermined taxonomy classification frequency threshold is dependent on a category or subcategory of the same taxonomy classification (“personalized coupons based on categories and the consumer specified or system identified local area 404. The web page 400 includes merchants and/or coupons from the specified or identified local area 404 arranged by categories such as "featured merchants" 410, "eat & drink" 420, "health & beauty" 430, and others. Example merchant categories include home, dining, food, health, beauty, kids, music, entertainment, leisure, home improvement, shopping, services, automotive, pets, professional, local interest, and others”) (0035, 0065-0066).

Regarding claims 27, 34, and 41, Leff doesn’t specifically disclose, comparing the taxonomy classification comprises determining whether one or both of a category and a subcategory of the at least one of the promotions in the previously-sent electronic correspondence is identical as one or both of the category and the subcategory of the at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, however Ramsey teaches, wherein comparing the taxonomy classification comprises determining whether one or both of a category and a subcategory of the at least one of the promotions in the previously-sent electronic correspondence is identical as one or both of the category and the subcategory of the at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence (“the comparison tool 7 in the database system 2 will compare a final ranking list comprising the optimized and sorted marketing events for the candidate to marketing offers from database structure 12 in response to the inbound communication 24 from the candidate. The comparison tool 7 will compare the final ranking list of the optimized and sorted marketing events for the candidate to marketing offers from the database structure 12 to locate any similarities (i.e., similar classifications) between marketing offers within the optimized and sorted marketing events from final ranking list and the marketing offers from the database structure 12. Similarities (i.e., similar classifications) may comprise, inter alia, a same marketing offer, marketing offers within a same category (e.g., a marketing offer from the optimized and sorted marketing events comprises an offer for a home equity loan and a marketing offer from the database structure 12 comprises a home equity line of credit), marketing offer product type (e.g., a marketing offer from the optimized and sorted marketing events comprises camping equipment and and a marketing offer from the database structure 12 comprises camping equipment), promotional incentives, timing, etc.”) (0039).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify accessing a historical data database and a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted, accessing a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold and transmitting the subsequent electronic correspondence, as disclosed by Leff, comparing the taxonomy classification comprises determining whether one or both of a category and a subcategory of the at least one of the promotions in the previously-sent electronic correspondence is identical as one or both of the category and the subcategory of the at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, as taught by Ramsey for the purpose to optimize and sort marketing events to users using any combination of the value scores, response probability scores, and ranking scores.

Regarding claims 28, 35, and 42, Leff teaches, in response to determining that the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have the same taxonomy classification, removing the at least one of the multiple promotions from consideration for inclusion in the subsequent electronic communication (“This kind of rule defines when the system regresses to a previous offer in a particular merchant advertiser's set of offers after the current offer has not been printed by the consumer over a defined period of time, after the current offer has not been clicked on or tapped by the consumer after a defined period of time, or after some other action has not been taken by the consumer. The time periods may be merchant advertiser defined and/or system defined. An example time period is two weeks from the last printing of an offer by a particular consumer for the merchant advertiser. This is an example of application of a business rule for non-behavior, in this case "not printing" for a period of time, such as, for example, one week, two weeks, one month, etc. While the system may automatically progress through an offer set based on a consumer action such as printing or other offer delivery according to a progression rule, the system may also automatically regress based on business rules) (0065-0067, Abstract).

Regarding claims 29, 36, and 43, Leff doesn’t specifically disclose, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion includes N number of positions for promotions, however Ross discloses, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion, wherein the subsequent electronic correspondence includes N number of positions for promotions (“promotion alerts and/or promotions available with a predetermined distance of mobile electronic device 102 can be displayed by populating a list of advertisers 402 in main/home page 400. For example, as shown, main/home page 400 can include, but is not limited to, user information 401, a list of advertisers 402, and a list of distances from the user's present location to the advertiser 404. Data for the main/home page 400 can be at least one of transmitted to, stored on, or partially stored on and partially transmitted to the mobile electronic device 102. For example, promotions generating system 104 may only transmit data to mobile electronic device 102 for populating fields in the main/home page. In some instances, main/home page 400 can include a visual depiction (e.g., a map) of the location of each of the advertisers displayed in the list of the advertisers 402”) (0071, Figs. 4-5).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify accessing a historical data database and a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining to remove the at least one of the multiple promotions having the same taxonomy classification as the at least one the promotions in the previously-sent electronic correspondence and transmitting the subsequent electronic correspondence, as disclosed by Leff, utilizing an analytical model to determine a position within the subsequent electronic correspondence to assign each remaining promotion of the multiple promotions contemplated for inclusion includes N number of positions for promotions, as taught by Ross for the purpose to determine when new promotions can be made available since the user has last viewed the list of promotions and depicts the number of new promotions.

Response to Arguments
With regards to Double Patenting rejection:
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 23-43 under nonstatutory double patenting rejection, and approved on July 25th, 2022. (Please refer to Terminal disclaimer filed on July 25th, 2022). Thus, the rejection is withdrawn accordingly. See Remarks 10-11.
With regards to §101 rejections:
Applicant's arguments, see pages 11-16, filed July 25th, 2022 with respect to the rejection(s) of claims 23-43 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “the claims include elements that are not "well-understood, routine, and conventional", and further include an unconventional and non-generic arrangement of features (and this is true even if one were to assume that the constituent elements of the claims are conventional in isolation). Thus, because unconventionality is a hallmark of eligibility at the "significantly more" inquiry as indicated in Bascom and acknowledged by the Patent Office, and because the present record illustrates that the claims recite unconventional combinations, it logically follows that the claims recite an "inventive concept" amounting to "significantly more" than the alleged abstract idea …” Remarks 16. 
Applicant's arguments have been fully considered but they are not persuasive. Examiner notes that the recited “accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted, accessing a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold, determining, based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion,	and transmitting the subsequent electronic correspondence” functions of independent claim 23, and similar language recited in other independent claims merely access and manipulate information. Courts have found such data gathering steps to be insignificant extra-solution activity. See, e.g., In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski, 561 U.S. 593 (characterizing data gathering steps as insignificant extra-solution activity).
In Bascom, the claimed invention placed a filtering tool in an inventive place in a network. This involved a technically inventive arrangement of network technology (see Slip Op. at pp. 15-17). In contrast, the claims recites an abstract idea of accessing a promotion programs database, multiple promotions contemplated for inclusion in a subsequent electronic correspondence, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining whether the at least one of the promotions in the previously-sent electronic correspondence and the at least one of the multiple promotions have a same taxonomy classification, determining an elapsed time, wherein the elapsed time is an amount of time that has elapsed since the previously-sent electronic correspondence was transmitted, accessing a frequency correlation data construct, a predetermined taxonomy classification frequency threshold correlated with the same taxonomy classification, wherein each taxonomy classification is correlated to a distinct predetermined taxonomy classification frequency threshold, determining, based on an analysis of at least the elapsed time and the predetermined taxonomy classification frequency threshold correlated to the same taxonomy classification, to remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion,	and transmitting the subsequent electronic correspondence. And the additional elements “via a processor, memory, etc.”, does not suffice for eligibility. “[C]laims are not saved from abstraction merely because they recite components more specific than a generic computer.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1286 (Fed. Cir. 2018). Simply implementing an abstract idea using conventional machines or devices “add[s] nothing of substance.” See Alice, 573 U.S. at 226–27; see also Mayo, 566 U.S. at 84–85 (explaining that “simply implementing a mathematical principle on a physical machine” does not suffice for eligibility) (citing Gottschalk v. Benson, 409 U.S. 63, 64–65, 71 (1972)).
Here, the claimed, accessing a promotion programs database, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining an elapsed time, accessing a frequency correlation data construct, remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, and transmitting the subsequent electronic correspondence, operate conventionally for “the promotion diversity measurement generated at 501 may identify the number of promotions that have been viewed by the consumer across promotion categories, sub-categories, DTs or other definable promotion attribute for a given communication channel. For example, the promotion diversity measurement may reference the number of promotions, from across promotion categories, sub-categories, DTs or other definable promotion attribute, that have been viewed by the consumer resulting from the consumer opening an email presented via the email communication channel.” see Spec. ¶¶ 0139, 0142-0149.
Thus the Examiner indicated that that many of the “additional elements” (e.g., recitations of processor and memory, etc.) merely require implementation of the abstract idea using generic computer components and their associated functions (i.e., amount to a requirement to apply the abstract idea using a computer) and these additional elements do not provides improvements to a technical field for setting advertisement prices and does not providing technical improvements over past advertisement pricing technique.
Again, the claims recites an abstract idea for accessing a promotion programs database, comparing taxonomy classifications of at least one of the promotions in the previously-sent electronic correspondence and at least one of the multiple promotions contemplated for inclusion in the subsequent electronic correspondence, determining an elapsed time, accessing a frequency correlation data construct, remove the at least one of the multiple promotions having the same taxonomy classification as the at least of one the promotions in the previously-sent electronic correspondence, generating the subsequent electronic correspondence, the subsequent electronic correspondence comprising each remaining promotion of the multiple promotions contemplated for inclusion, and transmitting the subsequent electronic correspondence i.e. “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price” See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63 (Fed. Cir. 2015) (“And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”) See MPEP 2106.05 (g).
With regards to §103 rejections:
Applicant's arguments, see pages 16-19, filed July 25th, 2022 with respect to the rejection(s) of claims 23-43 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20120022930 (“Brouhard”)
Brouhard discloses, method for targeting a consumer for delivery of media across a plurality of promotion channels utilized for advertisement and promotion of products may include channeling the media available to the plurality of channels through a single path, and applying a rule in the real-time targeting of the consumer through one or more channels of the plurality of channels in order to avoid the media conflict. The rule may be aimed at preventing from being shown to the consumer, across the plurality of channels, multiple instances of an offer, multiple offers for the same product, offers from competing brands, multiple offers for products from a particular category and offers from a retailer if the same product is being promoted through channels controlled by a vendor. The media may include one or more of a promotion, an offer, an advertisement, and a discount. The plurality of channels may include one or more of a printer at checkout, a text message, a voice message, a printed coupon, a touch point, a mobile device, a website, an overhead screen, a retail mobile computer, a load-to-card offer, a kiosk, a digital coupon, a scan-and-bag facility, and an email. The rules may relate to at least one of a consumer purchase history, a consumer preference, a consumer age and sex, a consumer behavior, a consumer brand association, a consumer location, a consumer interest, etc.
U.S. Pat. No. 6970871 (“Rayburn”).
Rayburn discloses, method for locating the present location of a mobile station and sending consumer information to the mobile station sorted based on distance between the establishments represented by the consumer information and the present location of the mobile station. The consumer information  may be sorted so as to contain information of a certain classification or characteristic. Furthermore, the consumer information may be sorted according to user defined guidelines. The user of the mobile station may ask for a particular type of business close to the user's current location. This instant information system may match a user's location, defined preferences, and retailer's promotions to send the user instant information for goods or services. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682